F I L E D
                                                        United States Court of Appeals
                                                                Tenth Circuit
                  UNITED STATES CO URT O F APPEALS
                                                            November 7, 2006
                         FO R TH E TENTH CIRCUIT           Elisabeth A. Shumaker
                                                               Clerk of Court

CH IBU EZE C. AN AEM E,

          Plaintiff-Appellant,

  v.                                              No. 05-2360
                                          (D.C. No. CIV-04790-JP/DJS)
RUSSELL PETERSON, Officer,                          (D . N.M .)
individually and in his capacity as the
Chief of Police, Truth or
Consequences, New M exico Police
Department; K. STOCKM AN, Officer,
individually and in his capacity as an
officer of the Truth or Consequences,
New M exico Police Department,;
B.C.W . INC., d/b/a O ut W est A uto
Corral of Albuquerque, New M exico,
d/b/a Farr Better Car Rental of
Albuquerque, New M exico, d/b/a Rent
a W reck of Albuquerque, New
M exico; GLEN BANEK; ROBERT
V ELA SQ U EZ; JESU S B . LED ESM A,
individually and in their capacity as
employees of B.C.W . Inc. d/b/a R ent a
W reck of Albuquerque, New M exico,
Farr Better Car Rental of
Albuquerque, New M exico, Out West
Auto Corral of Albuquerque, New
M exico subsidiaries of B.C.W . Inc.;
B EST W ESTER N H O T SPR IN GS
INN , TRUTH O R CO NSEQUEN CES
(T O R C ), N EW M EX IC O; JO SHUA
FRANKEL, individually and in his
capacity as General
M anager/employee of Best W estern
Hot Springs Inn, Truth or
Consequences, New M exico; TRUTH
OR CONSEQUENCES (T OR C)
    NEW M EXICO POLICE
    DEPARTM ENT,

          Defendants-Appellees.



                           OR D ER AND JUDGM ENT *


Before O’BRIEN, PO RFILIO, and ANDERSON, Circuit Judges.




       Proceeding pro se, plaintiff Chibueze C. Anaeme appeals the district

court’s dismissal of his civil rights complaint, brought under 42 U.S.C. §§ 1983

and 1985. He also seeks to proceed in form a pauperis (IFP) on appeal. W e deny

the motion to proceed IFP, and dismiss the appeal.

       In his complaint, M r. Anaeme recites that he rented a car from defendant

B.C.W . Inc., d/b/a Rent a W reck of Albuquerque, New M exico (“BCW ”). 1 The

rental car suffered a mechanical breakdown. After the breakdown, M r. Anaeme




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
1
     He also names subsidiaries of BCW , including Farr Better Car Rental of
Albuquerque and Out W est Auto Corral of Albuquerque.

                                        -2-
checked into the defendant Best W estern Hot Springs Inn in Truth or

Consequences, New M exico (“Best W estern”).

        The next morning, M r. Anaeme spoke to defendant Joshua Frankel, general

manager of the Best W estern. M r. Anaeme claims he assured M r. Frankel that the

charges for his room would be paid in full upon checkout, either by himself or by

BCW . BCW allegedly also provided assurance that his room charges would be

paid.

        M r. Anaeme alleges that M r. Frankel thereafter telephoned the Truth or

Consequences police department (ToCPD) and lodged a complaint against

M r. Anaeme. Defendant Russell Peterson, a ToCPD officer, responded to the

scene, entered the lobby of the hotel, and ordered M r. Anaeme to pay the room

charge for an additional night (apparently because he had stayed past check-out

time). M r. Anaeme paid without hesitation but then told Officer Peterson that he

wanted to file a formal complaint with the ToCPD against all involved parties

immediately.

        M r. Anaeme states that Officer Peterson responded rudely and abruptly,

stating that he could take M r. A naeme to the police station to file the complaint.

Officer Peterson, however, did not transport M r. A naeme to the police station.

        Four months later, M r. Anaeme traveled to the ToCPD station, in an

attempt to file a formal complaint arising out of this incident against Officer

Peterson, M r. Frankel, BCW , and M r. Velasquez, and M r. Ledesma, employees of

                                          -3-
BC W . M r. Anaeme asserts that defendant Officer Stockman of the ToCPD

refused to process his complaint and rudely and sarcastically ordered him to leave

the police station.

      Based on the foregoing conduct, M r. Anaeme’s complaint charges that the

defendants “harassed, intimidated, and assaulted” him, and that they deprived him

of his liberty without due process of law. R., doc. 1, at 7-8. His complaint

contains claims based on a number of other legal theories, including denial of

equal protection, failure to render aid or to intercede on his behalf, conspiracy,

interference with his right of association, fabrication of evidence, failure to train

and supervise officers and employees, and selective enforcement of the laws.

      Defendants Best W estern, Frankel, BCW, Banek, Velasquez, and Ledesma

filed motions to dismiss. M r. Anaeme never responded to these motions. The

district court granted the motions to dismiss, both because M r. Anaeme was

deemed to have consented to them by failing to respond, and because it found that

his complaint failed to state a valid claim against these defendants. M r. Anaeme

filed appeals from each of these dismissal orders. The appeals were dismissed for

lack of jurisdiction because there was no final order.

      Defendants ToCPD, Peterson, and Stockman thereafter filed an answ er to

the complaint, followed by a motion to dismiss. Again, M r. Anaeme did not

respond to the motion. The district court granted the motion based on the failure

to respond, and on the merits, finding that the complaint failed to state a claim

                                          -4-
against these defendants. M r. Anaeme appealed, 2 and sought to proceed IFP on

appeal. The district court, determining that he had failed to advance any

reasoned, non-frivolous arguments, denied IFP.

      On appeal, M r. Anaeme raises three issues:

      (1) The district court erred in dismissing his complaint, both for failure to

state a claim and because he failed to respond to the motion to dismiss.

      (2) The district court failed to determine whether some of the named

defendants were proper parties in the case.

      (3) The district court failed to grant his discovery motions, including his

motions to compel.

      Upon review, we determine that M r. Anaeme’s appeal is frivolous. W e

therefore dismiss this appeal, see 28 U.S.C. § 1915(e)(2)(B)(i), and deny his

motion to proceed in forma pauperis.


                                                    Entered for the Court



                                                    Terrence L. O’Brien
                                                    Circuit Judge




2
       The notice of appeal is not a model of clarity. W hile it expressly purports
only to appeal only from the order dismissing defendants ToCPD , Peterson, and
Stockman, it mentions the other defendants and the orders dismissing them as
well. Construed broadly, it appears to demonstrate an intent to appeal from all of
the dismissal orders.

                                         -5-